DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Amendments to the specification were received on 4/28/2022.  These amendments preserve the original scope of disclosure and are acceptable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 8-9, 11-12, and 22 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Anagnostopoulos et al. (US 6065825)
Regarding claim 6:
	Anagnostopoulos et al. disclose a printer comprising a print head (70), the print head comprising:
	a printing nozzle (nozzle 80) having a tip (orifice 90) and being configured to supply a printing fluid in bulk liquid form at the tip for extraction from the printing nozzle (Figs. 4-6); and
	a gas discharge port (opening 200) configured to discharge a stream of extraction gas along an outer surface of the printing nozzle (Figs. 2-3) and toward a printing substrate (toward receiver medium 30: Figs. 1-2),
	wherein the tip of the printing nozzle is axially spaced from the gas discharge port (Fig. 2) and located in the stream of extraction gas between the gas discharge port and the printing substrate (Figs. 4-6), wherein a velocity of the extraction gas may be sufficient to continuously extract the printing fluid from the printing nozzle and carry the extracted printing fluid to the printing substrate (col. 5, lines 24-37 & Figs. 4-6).
Regarding claim 8:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the printing fluid is pressurized in the printing nozzle, and the printing fluid has a composition that prevents the printing fluid from being forced out of the tip of the printing nozzle in the absence of the stream of extraction gas (col. 4, lines 47-64 & Fig. 2).
Regarding claim 9:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the printer comprises an extraction gas nozzle (at least plate 190) that includes the gas discharge port (Figs. 2-3).
Regarding claim 11:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the has discharge port is annular and surrounds the nozzle (Figs. 2-3).
Regarding claim 12:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that a distance between the tip of the printing nozzle and the printing substrate is less than a distance between the gas discharge port and the printing substrate (Fig. 2).
Regarding claim 22:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the printer comprises an extraction gas nozzle (at least plate 190) coaxial with and surrounding the printing nozzle (Figs. 2-3) such that the extraction gas flows along an annular gap at the outer surface of the printing nozzle before being discharged from the extraction gas nozzle and converging at the tip of the printing nozzle (Figs. 2-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (US 6065825) in view of Kim (US 2014/0253638 A1).
Regarding claim 7:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the printing fluid accelerates toward the printing substrate after extraction from the printing nozzle (col. 5, lines 28-36, 48-56).
	Anagnostopoulos et al. do not expressly disclose that the printer comprises an electrode configured to provide an electrical potential between the electrode and the printing substrate.
	However, Kim discloses a print head comprising an electrode (first electrode 121) configured to provide an electrical potential between the electrode and the printing substrate so that ink can be controllably and continuously discharged from the printing nozzle (paragraphs 43, 51, 55 & Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Anagnostopoulos et al.’s printer to include the electrostatic discharging electrodes taught by Kim, for the purpose of controllably and continuously discharging the ink.
Regarding claim 20:
	Anagnostopoulos et al. disclose all the limitations of claim 6, and also that the extraction gas extracts the printing fluid from the printing nozzle so as to accelerate the printing fluid toward the printing substrate (col. 5, lines 28-36, 48-56).
	Anagnostopoulos et al. do not expressly disclose the presence of a continuous electrostatic field.
	However, Kim discloses a print head comprising an electrode (first electrode 121) configured to provide a continuous electrostatic field arranged to accelerate extracted printing fluid toward a printing substrate so that ink can be controllably and continuously discharged from the printing nozzle (paragraphs 43, 51, 55 & Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Anagnostopoulos et al.’s printer to include the electrostatic discharging field taught by Kim, for the purpose of controllably and continuously discharging the ink.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (US 6065825) in view of Sung et al. (US 2006/0092239 A1).
Regarding claim 13:
	Anagnostopoulos et al. disclose all the limitations of claim 6, but does not expressly disclose that the printing nozzle is electrically insulating.
	However, Sung et al. disclose a print head comprising a printing nozzle (150) that is electrically insulating (at least via insulating layer segments 140a, 140b), so that the surface tension of a hydrophilic ink may be reduced (paragraph 40).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Anagnostopoulos et al.’s printer to utilize an electrically insulating printing nozzle, as suggested by Sung et al.

Allowable Subject Matter
Claims 15-19 are allowed.
Claims 15-19 are allowable at least because the prior art of record does not disclose or make obvious a printer “having a printing nozzle and an extraction gas nozzle, the printer being configured to selectively generate an electrostatic field between an electrode of the extraction gas nozzle and a substrate” such that “the printer is operable to deposit printing fluid extracted from the printing nozzle onto the substrate in … an e-assisted mode, in which the extraction gas is pressurized in the extraction gas nozzle and discharged from the extraction gas nozzle to extract the printing fluid from the printing nozzle and a voltage is supplied to the electrode so that the electrostatic field is generated.”  It is this combination of limitations, in combination with other features and limitations of claim 15, that makes these claims allowable over the prior art of record.

Further, claims 10, 14, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a printer comprising an extraction gas nozzle that “includes an electrode configured to provide an electrical potential between the electrode and the printing substrate such that the printing fluid accelerates toward the printing substrate after extraction.”  It is this limitation, in combination with other features and limitations of claim 10, that indicates allowable subject matter over the prior art of record.
Claim 14 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a printer comprising “an additional has discharge port configured to provide a shroud of focusing gas around the extracted printing fluid between the printing nozzle and the printing substrate.”  It is this limitation, in combination with other features and limitations of claim 14, that indicates allowable subject matter over the prior art of record.
Claim 21 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a printer comprising an extraction gas nozzle that “comprises a charged electrode that provides the electrostatic field between the extraction gas nozzle and the printing substrate.”  It is this limitation, in combination with other features and limitations of claim 21, that indicates allowable subject matter over the prior art of record.
Claim 23 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a printer comprising “a focusing nozzle that is coaxial with and surrounds the extraction gas nozzle such that a focusing gas flows along an annular gap at an outer surface of the extraction gas nozzle before being discharged from the focusing nozzle to provide a shroud of focusing gas around the extracted printing fluid between the printing nozzle and the printing substrate.”  It is this limitation, in combination with other features and limitations of claim 23, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853